NO. 07-03-00316-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   OCTOBER 10, 2003

                          ______________________________


                          ESTELLA RODRIGUEZ, APPELLANT

                                             V.

                        DONALD C. FRIETAG, M.D., APPELLEE


                        _________________________________

              FROM THE 106TH DISTRICT COURT OF LYNN COUNTY;

    NO. XX-XXXXXXX; HONORABLE CARTER TINSLEY SCHILDKNECHT, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant Estella Rodriguez filed a notice of appeal challenging the trial court’s

order signed April 22, 2003. On September 4, 2003, the trial court clerk filed a motion for

extension of time in which to file the clerk’s record citing, among other reasons, appellant’s

failure to pay or make arrangements to pay for the record. By letter dated September 5,
2003, the motion was granted extending the deadline to September 26, 2003. By that

same letter, appellant’s counsel, Mr. David Martinez, was directed to certify to this Court

on or before September 25, 2003, whether he had complied with Rules 34.5(10) and

35.3(a)(2) of the Texas Rules of Appellate Procedure, noting that failure to do so might

result in dismissal of the appeal. See Tex. R. App. P. 37.3(b). Mr. Martinez did not

respond and the clerk’s record has not been filed.


      Accordingly, the appeal is hereby dismissed for want of prosecution.


                                         Don H. Reavis
                                           Justice




                                            2